Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with (Reg. #58,115) Donald DiPaula on 7/26/2022.
	The claims have been amended as follows:
1.	(Currently Amended)	An electronic device comprising:
a display; 
at least one processor; and 
at least one memory configured to store instructions that cause the at least one processor to: 
obtain first information for a scene recognition result from a first still image frame of a first moving image, the scene recognition result comprising one of a human recognition result of recognizing a person included in the first still image frame, an object recognition result of recognizing a shape included in the first still image frame, a place recognition result of recognizing a geographical region included in the first still image frame, or a movement recognition result of the human or the object detected in the first still image frame, 
obtain second information related to a quality of the first moving image, the quality of the first moving image relating to at least one of a resolution, codec information, a frame rate, a shooting time, a shooting location, or a file name of the moving image,
identify, among a plurality of image functions related to the first moving image, at least one image function corresponding to at least one of the first information or the second information, 
control the display to display at least one function execution object corresponding to the identified at least one image function, and
execute, in response to detecting an input for selecting a function execution object of the at least one function execution object, an image function corresponding to the selected function execution object, 
wherein the plurality of image functions include an image correction function, a text input function, a graphics interchange format (GIF) generation function, an image generation function, and an icon recommendation function, and
wherein the identified at least one image function includes at least one image function determined according to the scene recognition result among the image correction function, the text input function, the graphics interchange format (GIF) generation function, the image generation function, and the icon recommendation function. 
	
2.	(Previously Presented)	The electronic device of claim 1, wherein the instructions are further configured to cause the at least one processor to: 
control the display to playback the first moving image,  
in response to an input for stopping the playback, stop the playback of the first moving image at the first still image frame and output the first still image frame, and
obtain the first information from the first still image frame. 

3.	(Currently Amended)	The electronic device of claim 2, 
wherein the at least one image function generates or alters a still image or a moving image, 

wherein the at least one function execution object includes at least one of an image correction execution object corresponding to the image correction function, a text input execution object corresponding to the text input function, a GIF generation execution object corresponding to the GIF generation function, an image generation execution object corresponding to the image generation function, or an icon recommendation execution object corresponding to the icon recommendation function, 
wherein, when the first information on the human recognition result is obtained, the identified at least one image function includes the image correction function and the image generation function,
wherein, when the first information on the object recognition result is obtained, the identified at least one image function includes the icon recommendation function,
wherein, when the first information on the place recognition result is obtained, the identified at least one image function includes the text input function, and
wherein, when the first information on the movement recognition result is obtained, the identified at least one image function includes the image generation function and the GIF generation function.

4.	(Previously Presented)	The electronic device of claim 3, 
wherein the instructions are further configured to cause the at least one processor to: 
in response to an input for selecting the image correction execution object, apply an image correction function to the first still image frame and generate a corrected image frame, and
control the display to display the corrected image frame, and
wherein the image correction execution object comprises a portrait correction execution object to correct a face of a person in the first still image frame, the portrait correction execution object including at least one of an intensity correction object, an eye correction object, a face correction object, or a skin tone correction object. 

5.	(Previously Presented)	The electronic device of claim 3, wherein the instructions are further configured to cause the at least one processor to: 
in response to an input for selecting the image correction execution object, apply an image correction function to the first moving image and generate a second moving image, and
control the display to display the second moving image. 

6.	(Previously Presented)	The electronic device of claim 3, wherein the instructions are further configured to cause the at least one processor to:
display, in response to an input for selecting the text input execution object, a text input box,
generate, in response to an input for selecting the GIF generation execution object, a GIF file based on the first still image frame,
extract, in response to an input for selecting the image generation execution object, a plurality of still image frames from the first moving image based on the first information, and generate a second moving image based on the plurality of still image frames, and
control the display to display, in response to an input for selecting the icon recommendation execution object, one or more selectable icons. 

7.	(Previously Presented)	The electronic device of claim 3, 
further comprising a communication circuit, and 
wherein the instructions are further configured to, in response to an input for selecting the image generation execution object, cause the at least one processor to: 
control the communication circuit to transmit the first still image frame to a server, 
control the communication circuit to receive one or more still image frames that are selected by the server based on the first still image frame, and 
generate a second moving image based on the one or more still image frames and the first still image frame. 

8.	(Previously Presented)	The electronic device of claim 3, wherein the instructions are further configured to cause the at least one processor to: 
identify a non-verbal communication in the first still image frame, 
identify a plurality of graphical objects corresponding to the non-verbal communication, 
display the plurality of graphical objects, and
generate, in response to an input onto a first graphical object from the plurality of graphical objects, a second still image frame including the first graphical object.

9.	(Previously Presented)	The electronic device of claim 3, wherein the instructions are further configured to cause the at least one processor to: 
identify that a subject of the first still image frame is performing a continuous action, 
identify a plurality of image frames from the first moving image corresponding to the continuous action, and
generate a second moving images based on the plurality of image frames and the first still image frame,
further comprising: determining a quantity of the plurality of image frames based on the second information.
	
10.	(Previously Presented)	The electronic device of claim 3, wherein the instructions are further configured to cause the at least one processor to: 
identify a person in the first still image frame, 
identify a plurality of still image frames, in which the identified person is present, from the first moving image based on identification of the person, and
generate a second moving image based on the plurality of still image frames in which the identified person is present and the first still image frame.

11.	(Original)	The electronic device of claim 1, wherein the instructions are further configured to cause the at least one processor to, in response to a user input, control the display to display a shortcut function execution object associated with the function execution object. 

12.	(Original)	The electronic device of claim 1, wherein the first information includes at least one of a scene recognition result for the first still image frame, a shooting time of the first still image frame, or a comparison result between the first still image frame and still image frames preceding or following the first still image frame. 

13.	(Original)	The electronic device of claim 1, wherein the second information includes at least one of a shooting time, a shooting location, a playback duration, a shooting format, a file name, a resolution, or a frame rate of the first moving image. 

14.	(Currently Amended)	A method for controlling by an electronic device, the method comprising: 
obtaining first information for a scene recognition result from a first still image frame of a first moving image, the scene recognition result comprising one of a human recognition result of recognizing a person included in the first still image frame, an object recognition result of recognizing a shape included in the first still image frame, a place recognition result of recognizing a geographical region included in the first still image frame, or a movement recognition result of the human or the object detected in the first still image frame; 
obtaining second information related to a quality of the first moving image, the quality of the first moving image relating to at least one of a resolution, codec information, a frame rate, a shooting time, a shooting location, or a file name of the moving image; 
identifying, among a plurality of image functions related to the first moving image, at least one image function corresponding to at least one of the first information or the second information; 
displaying at least one function execution object corresponding to the identified at least one image function; and 
executing, in response to detecting an input for selecting a function execution object of the at least one function execution object, an image function corresponding to the selected function execution object, 
wherein the plurality of image functions include an image correction function, a text input function, a graphics interchange format (GIF) generation function, an image generation function, and an icon recommendation function, and
wherein the identified at least one image function includes at least one image function determined according to the scene recognition result among the image correction function, the text input function, the graphics interchange format (GIF) generation function, the image generation function, and the icon recommendation function. 

15.	(Previously Presented)	The method of claim 14, further comprising: 
displaying playback of the first moving image; and
in response to an input for stopping the playback, stopping the playback of the first moving image and outputting the first still image frame. 

16.	(Currently Amended)	The method of claim 15, 
wherein the at least one image function generates or alters a still image or a moving image,  

wherein the at least one function execution object includes at least one of an image correction execution object corresponding to the image correction function, a text input execution object corresponding to the text input function, a GIF generation execution object corresponding to the GIF generation function, an image generation execution object corresponding to the image generation function, or an icon recommendation execution object corresponding to the icon recommendation function,
wherein, when the first information on the human recognition result is obtained, the identified at least one image function includes the image correction function and the image generation function,
wherein, when the first information on the object recognition result is obtained, the identified at least one image function includes the icon recommendation function,
wherein, when the first information on the place recognition result is obtained, the identified at least one image function includes the text input function, and
wherein, when the first information on the movement recognition result is obtained, the identified at least one image function includes the image generation function and the GIF generation function. 

17.	(Previously Presented)	The method of claim 16, further comprising: 
in response to an input for selecting the image correction execution object, applying an image correction function to the first still image frame and generating a corrected still image frame; and
displaying the corrected still image frame. 

18.	(Previously Presented)	The method of claim 16, further comprising, in response to an input for selecting the text input execution object, displaying a text input box on a display. 

19.	(Previously Presented)	The method of claim 16, further comprising, in response to an input for selecting the GIF generation execution object, generating a GIF file by using a plurality of still image frames based on the first still image frame. 

20.	(Previously Presented)	The method of claim 16, further comprising: 
in response to an input for selecting the image generation execution object, extracting a plurality of still image frames from the first moving image based on the first information; and
generating a second moving image. 


	Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 20140195916(Kwon) is determined to be the closest art of record. Kwon fails to disclose or imply  a limitation including “An electronic device comprising:
a display; 
at least one processor; and 
at least one memory configured to store instructions that cause the at least one processor to: 
obtain first information for a scene recognition result from a first still image frame of a first moving image, the scene recognition result comprising one of a human recognition result of recognizing a person included in the first still image frame, an object recognition result of recognizing a shape included in the first still image frame, a place recognition result of recognizing a geographical region included in the first still image frame, or a movement recognition result of the human or the object detected in the first still image frame, 
obtain second information related to a quality of the first moving image, the quality of the first moving image relating to at least one of a resolution, codec information, a frame rate, a shooting time, a shooting location, or a file name of the moving image,
identify, among a plurality of image functions related to the first moving image, at least one image function corresponding to at least one of the first information or the second information, 
control the display to display at least one function execution object corresponding to the identified at least one image function, and
execute, in response to detecting an input for selecting a function execution object of the at least one function execution object, an image function corresponding to the selected function execution object, 
wherein the plurality of image functions include an image correction function, a text input function, a graphics interchange format (GIF) generation function, an image generation function, and an icon recommendation function, and
wherein the identified at least one image function includes at least one image function determined according to the scene recognition result among the image correction function, the text input function, the graphics interchange format (GIF) generation function, the image generation function, and the icon recommendation function.” It is noted that none of the cited art teaches this limitation in combination with all other limitations of each independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday-Wednesday /9:00AM-6:00PM CST/.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN  SHREWSBURY/
Examiner, Art Unit 2175
7/26/2022


						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175